42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold T. ARTRIP, Plaintiff-Appellant,v.U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 94-1075.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994.Decided:  December 8, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Samuel G. Wilson, District Judge.  (CA-91-54-A)
Harold T. Artrip, Appellant pro se.  Richard Albert Lloret, Roanoke, VA;  Robert Drum, Philadelphia, PA, for appellee.
W.D.Va.
DISMISSED. Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Harold T. Artrip appeals from a district court order adopting the recommendation of a magistrate judge that the decision of the Secretary of Health and Human Services denying Artrip's application for disability benefits be affirmed.  We dismiss the appeal.


2
Artrip's application for benefits was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988), who recommended summary judgment for the Secretary.  Artrip was warned that failure to file objections to the report would waive appellate review of the substance of the report.  Artrip failed to do so and thus waived review.   Taylor v. Bowen, 821 F.2d 985 (4th Cir.1987).  Accordingly, we grant the Secretary's motion to dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED